DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14, 16, 18-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (9,620,481) in view of the following comments.
Re claims 12 and 24, Edelstein et al. disclose a direct hybrid bond surface of a substrate, said direct hybrid bond surface comprising: a dielectric layer (30), and a first conductive barrier material layer (80) formed directly on a first conductive contact structure (60), wherein an upper surface of the first conductive barrier material layer is recessed below upper surface of the dielectric layer (Fig. 3B), the upper surface of the first conductive barrier material layer (80) comprises a contact surface configured to contact and directly bonded to an element (66) (Fig. 3D), the upper surface of the dielectric layer (30) configured to contact the element (66 through 62 and 80~ Fig. 3C).  
Edelstein et al. does not clearly disclose having a first polished contact surface.
However, the presence of process limitations on product claims, the act of polishing which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).  Furthermore, note that the specification contains no disclosure of either the critical nature of the claimed surface roughness dimension related to the polished surface or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen final product surface roughness dimension related to the polished surface or upon another variable recited in a claim, the Applicant must show that the chosen final product surface roughness dimension related to the polished surface are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Applicant has not shown criticality of the dimension in the surface roughness obtained by the polished surface.  
Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise 
Re claim 13, Edelstein et al. disclose wherein the first conductive contact structure is configured to electrically connect with a second conductive contact structure of the element (Fig. 3D).
Re claim 14, Edelstein et al. disclose wherein the element comprises a second conductive barrier material layer formed directly on the second conductive contact structure (Fig. 3D and Col. 14, line 65 – Col. 15, line 10).
Re claim 16, Edelstein et al. disclose wherein the contact surface contacts a conductive portion and a non-conductive portion of the element (Fig. 3D).
Re claim 18, Edelstein et al. disclose wherein the first conductive contact structure (60) comprises a via extending vertically at least partially through the dielectric layer (Fig. 3A).
Re claim 19, Edelstein et al. does not disclose wherein the via has a tapered side wall.
 	Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere 

Re claims 20 and 25, One of ordinary skill in the art would have been led to the recited barrier recessed amount through routine experimentation to achieve a desired adhesive strength.  
               In addition, the selection of the barrier recessed amount, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).

Re claim 21, Edelstein et al. disclose wherein the upper surface of the first conductive barrier material layer (80) is recessed such that a cavity is formed on the upper surface of the first conductive barrier material layer (Fig. 3B).

Allowable Subject Matter
Claims 2, 4-11, 22-23, 26-29, 31 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
Re claim 2, there is no disclosure in the prior art of “the first portion in contact with at least one of the first dielectric layer and the second dielectric layer, the first portion of the conductive barrier material layer in direct contact with at least one of an upper surface of the first conductive contact structure and an upper surface of the second conductive contact structure” in combination with the remaining limitations called for in claim 2.


Re claim 22, there is no disclosure in the prior art of “a second dielectric layer, and a second conductive contact structure; and a conductive barrier material layer having a first portion disposed between the first and second conductive contact structures, the first portion of the conductive barrier material layer in direct contact with at least one of an upper surface of the first conductive contact structure and an upper surface of the second conductive contact structure, wherein the first dielectric layer, the second dielectric layer, the first conductive contact structure, the second conductive contact structure and the conductive barrier material layer form part of a direct hybrid bond, wherein the conductive barrier material layer comprises a metal nitride or dielectric material” in combination with the rest of claim limitations.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 22. Therefore, claim 22 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claim 23 is also allowed as they depend from an allowed base claim.
Re claim 26, there is no disclosure in the prior art of “conductive contact structures of the first and second elements electrically connect with one another across the bond 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 26. Therefore, claim 26 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 27-29 are also allowed as they depend from an allowed base claim.

Claims 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or fairly suggest the claim limitations in claims 15 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive.
The Applicant argues that Edelstein does not disclose or suggest that the first dopant metal layer 80 is configured to contact and directly bond to an element. Rather, the first dopant metal layer 80 is covered by the first copper-containing caps 66. Accordingly, Edelstein does not disclose or suggest at least “the upper surface of the first conductive barrier material layer comprises a contact surface configured to contact and directly bond to an element,” as recited in Claim 12. A similar argument can be used with respect to Claim 24.
However, as pointed out in Applicant’s arguments, the Examiner explained that “an element” is not defined in the specification and could be interpreted as any element, layer or device.  
Applicant argues that the Examiner’s interpretation conflicts with the meaning given in US 10,262,963 (the ‘963 patent). For example, “said dielectric layers in said first and second direct hybrid bond surfaces are in direct contact with and directly bonded to each other,” recited in Claim 5 of the ‘963 patent does not encompass deposition of the dielectric capping layer 14 or the application of the second dielectric layer 24 of Yang et al. (2007/0212870). Therefore, the Examiner’s interpretation is inconsistent with the specification and unreasonably broad, and has not established that Claim 12 is obvious over Edelstein.
However, the Examiner would like to point out that in US 10,262,963 (the ‘963 patent) “said dielectric layers in said first and second direct hybrid bond surfaces are in 
Furthermore, see MPEP 2173.05(a)III as stated below:
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.
Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.
During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01, as explained by the Examiner in the interview and herewith.
When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz,
The current application and the parent application US 10,262,963 do not state “an element” is…, and also the term “element” is not even mentioned in the specifications,  hence the term “element” will be read as per MPEP 2173.05(1)I to its broadest reasonable interpretation as explained in the interview by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        July 8, 2021